Citation Nr: 1438476	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  09-22 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected mood disorder with posttraumatic stress disorder (PTSD), rated as 50 percent prior to November 21, 2011, and 70 percent from that date.


REPRESENTATION

Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel
INTRODUCTION

The Veteran served on active military duty from October 1981 to September 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which increased the Veteran's evaluation of mood disorder with PTSD to 50 percent.

In May 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.

In October  2011, the Board remanded the Veteran's claim for additional development.  

An interim August 2012 rating decision granted an increased rating for PTSD to 70 percent from November 21, 2011.  As the maximum increased rating for PTSD has not been granted from the date of claim, this matter remains on appeal and has been characterized accordingly. 

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


FINDING OF FACT

Throughout the entire timeframe on appeal, the Veteran's PTSD is manifested by symptoms such as difficulty sleeping, intrusive thoughts, constricted affect, feelings of anger, depression, irritability, concentration and memory problems, impairment of relationships with others, all resulting in deficiencies in most areas, but less than total social and occupational impairment.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 70 percent, but no higher, for the Veteran's service-connected mood disorder with PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was provided with a notification letter in March 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of the criteria for assigning disability ratings and assigning effective dates.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The duty to assist has also been met here.  The Veteran's service records, VA treatment records, and Social Security Administration (SSA) records have been obtained.  The Veteran was afforded adequate VA examinations in September 2007 and November 2011.  Both the examiners reviewed the claims file, considered the contentions of the appellant, and provided supporting rationales for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in May 2011.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.

Finally, the Board notes that the RO has substantially complied with the Board's May 2011 remand directives.  The RO was directed to obtain updated treatment records, SSA records, and schedule the Veteran for a VA examination.   The VA treatment records and SSA records have been obtained.  Further, the Veteran was afforded a VA examination in November 2011.  All records have been associated with the file.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained, and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).

II. Law and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994); Hart, 21 Vet. App. at 505.

With regard to the rating criteria for PTSD, the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

An evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See id. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See id.

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125 , 4.126, 4.130.  A GAF scored of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71-80 denotes transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in schoolwork).

GAF scores are just one component of the Veteran's disability picture, and the Board does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores. Under such circumstances, Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 (1991).

III.  Factual Background

The Veteran initially sought service connection for a mood disorder.  A November 2002 rating decision granted service connection for a mood disorder and assigned a 30 percent disability rating, effective March 2002.  In February 2007, the Veteran filed a claim for an increased rating, and stated that his mood disorder may be more "aptly described as PTSD."  He contended that his memory has gotten worse and he has been on an emotional roller coaster lately.  He forgets to complete tasks and has great difficulty in maintaining relationships.  He is becoming a recluse as he does not want to be around other people. 

The record contains several VA psychiatry outpatient treatment notes, as well as two VA examinations.  In March 2007, the Veteran talked about his pet dogs "which gives him joy.  He feels he couldn't keep going without his pets."  On Mental Status Examination (MSE), the Veteran was casually dressed with adequate grooming, alert and oriented times 3.  His thought process was logical and goal oriented.  He denied suicidal or homicidal ideation, delusions, or hallucinations.  His affect/mood was quite constricted until talking of his pet dogs, and dysphoric.  His GAF was 50.

An April 2007 VA psychiatry record notes that the Veteran reported tolerating his medication and feeling more mellow, not as moody, not as low moods, irritability improved.  MSE was similar but mood was noted as "improving."  His GAF was 52.

On August 2007 VA examination, the Veteran reported memory issues, depression, mood swings, anger, outbursts, no focus/concentration, low motivation and energy.  He describes his marriage as fine.  MSE was similar, except the examiner noted poor eye contact, hopelessness, helplessness, diminished cognitive functions, and a   limited short-term memory.  His GAF was 52.

October 2007 and January 2008 VA psychiatry records both note that the Veteran is low, anxious, and irritable.  MSE was similar but with affect/mood down, thought process circumstantial, and GAFs of 49.

In May 2008, the Veteran exhibited similar symptoms.  However, his father had recently passed and the Veteran was bereaved and not sleeping.  His wife also asked for a divorce. 

In August 2008, the Veteran was still struggling with the loss of his father.  One of his pet dogs was stolen, but Veteran and his wife getting along better, though still in their separate locations.  His affect/mood was constricted/neutral.  His thought process was not as circumstantial.  His GAF was 49. 

In December 2008, the Veteran stated that various friends, his two pet dogs, and, as of 6 weeks ago, his wife died.  He is bereaved and very low.  He admitted to drinking more.  He now has a new puppy.  He has some family around him, and is having contact with them.  His nieces come to check on him and talks to his mother twice weekly.  His affect/mood remained constricted/neutral.  His GAF was 49.  

In March 2009, the Veteran declined bereavement counseling, citing strong family support.  He stated he is staying alone with his new puppy, working in his garden some and cleaning his house excessively.  He is avoiding the news.  His mother still calls once a week and one niece checks on him.  Mostly he just feels low and remains grieved since the loss of his wife.  He is sleeping about 4 hours per night.  MSE was similar, but his thought process was noted to be goal directed and logical.  His GAF was 49.

In July 2009, the Veteran reported isolating, staying up late and wakening later in the day, and siting around and thinking of negative things too much sometimes.  He admitted he is not as bereaved as much as last visit, but admits he is down in mood.  He is having more panic attacks, and finds using Xanax with more consistently.  His affect/mood was described as more fullness/less bereaved but still somewhat low in mood.  His GAF was 52.

In October 2009, the Veteran reported isolating.  He had a "more full mood, somewhat low still."  His thought process remained goal directed and logical.  His GAF was 52.

In January 2010, the Veteran stated he is very forgetful, angry, and irritable since November [2009].  On MSE, his affect was constricted and mood was dysphoric, and his GAF was 52.  MSE remained the same in March 2010.

In June 2010, the Veteran reported anger, frustration, and sleep problems.  On MSE his affect was full, his mood was okay, and he was joking. His GAF was 52.

In November 2010, the Veteran's affect was constricted and mood was dysphoric, No suicidal or homicidal plans were voiced, but the Veteran reported thoughts of life worth living.  His GAF was 49.

In January 2011, the Veteran reported times of confusion, forgetting what he is doing or how to do certain things, writing numbers backwards, and frustrations with being unable to do what he used to do.  He reported isolation and distrust of others.  MSE was similar to November 2010.

In March 2011 and May 2011, the Veteran reported struggling with anger and quick temper, isolation, medication not helping as much as it did previously.  MSE was similar to November 2010.

At the May 2011 Board hearing, the Veteran testified that he believed his symptoms started worsening around 2007 or 2008.  He stated that he really isolated himself after his father and wife died.  He reported living alone.  He sees a doctor once or twice a month and is on medication.  He denied any hospitalization.  He stated that he cannot remember things, he gets mad really quickly, he's not violent but feels like he could be.  He has thoughts of hurting himself.  He forgets people's names and appointments.  His nieces comes over to do grocery shopping, help clean the house, and maintain the yard.  He doesn't have friends, and has problems sleeping.

On November 2011 VA examination, the Veteran reported that his wife died three years ago; they were married 12 years.  He has two adult children.  He talks with his daughter but not as much with his son.  His children "can't deal with" him and say he is "a hermit and boring."  The Veteran reported he doesn't sleep well, has nightmares, stays pretty much by himself, doesn't visit his mom or his kids, doesn't feel comfortable around a lot of people.

On examination, the Veteran's PCL-M score was 71, suggesting moderately severe PTSD.  The examiner found the Veteran to have anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and a difficulty in adapting to stressful circumstances, including work or a worklike setting, and an inability to establish and maintain effective relationships.  The examiner further found that the Veteran experienced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  His GAF was 55.

IV.  Analysis

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology for the entire timeframe on appeal, more nearly approximates symptoms associated with a 70 percent disability rating.  In other words, resolving all doubt in favor of the Veteran, the Board finds that the evidence supports a 70 percent rating for the entire appeal period, that is, the period of time both prior to and from November 21, 2011.  38 U.S.C.A. § 5107; Gilbert, supra; Mauerhan, supra.  However, the Board finds that the preponderance of the evidence is against an evaluation in excess of 70 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  Total social impairment is not demonstrated at any time during the appeal period.
The Board has considered the VA treatment records, including both VA examination reports, as well as the Veteran's competent statements regarding the impact of his PTSD on his occupational and social impairment. The Veteran has competently and consistently reported significant symptoms related to his PTSD. The VA treatment records consistently show a GAF between 49 and 52, demonstrative of moderately severe PTSD.  Further, both the VA treatment records and the opinion of the November 2011 VA examiner show that the Veteran has an inability to establish and maintain effective relationships, as well as a difficulty in adapting to stressful circumstances, both contemplated by a 70 percent rating.

The Board acknowledges that the evidence shows that there have been some instances during the rating period when the Veteran's mood disorder with PTSD was not quite as severe as noted in the November 2011 VA examination; however, there has been consistent treatment for his symptoms with little or no improvement. The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  As such, the Board finds that the 70 percent rating for PTSD pursuant to Diagnostic Code 9411 is warranted for the entire timeframe on appeal.

The Board also finds that a disability rating greater than 70 percent is not appropriate for any period of time on appeal.  At no time were symptoms of the Veteran's mood disorder with PTSD of such nature and gravity as to warrant a 100 percent rating.  At no time during the appeal period is it shown that the Veteran had total occupational and social impairment, due to such PTSD symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, or other symptoms of similar gravity; no such symptoms have been shown.  Consequently, the Board finds that criteria for a 100 percent rating are not met or approximated for any period of time under consideration.

The Board further finds that staged ratings are not warranted because no distinct time period during the course of the appeal is shown for which this determination is not true.  The Veteran's PTSD symptoms indeed remained fairly constant throughout the period on appeal. 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate (by itself and combined with his other service-connected disabilities).  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

With respect to his PTSD, the Veteran primarily reports anger, depression, irritability, isolation, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  As discussed above, the current 70 percent rating is adequate to fully compensate the Veteran for his psychiatric symptoms. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

For the entire appeal period, a 70 percent rating, but no higher, is warranted for mood disorder with PTSD.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


